Citation Nr: 1751897	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a cracked skull.

5.  Entitlement to service connection for frostbite, bilateral Achilles tendon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The May 18, 2010 rating decision, in part, denied service connection for disabilities of the left knee and right knee and for bilateral hearing loss.  One day previously, on May 17, 2010, the Veteran had submitted a statement that provided details and a fuller context to his account of an in-service onset of hearing loss and bilateral knee disabilities.  That evidence was not cited, acknowledged, or considered by the RO in denying the Veteran's claim on May 18, 2010.

In March 2011 (within one year of the May 2010 rating decision), the RO issued a rating decision that again denied service connection for a bilateral knee disability and bilateral hearing loss on the basis that new and material evidence had not been submitted to "reopen" the claims.  The March 2011 rating decision undertook an analysis that treated the May 17, 2010 evidence (which was of record on May 18, 2010 but not actually available for review in the claims file) as evidence that had been submitted following the rating decision of May 18, 2010.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2017).  VA must determine whether submissions received during the relevant appeal period contain new evidence relevant to a pending claim.  See Bond v. Shinseki, 659 F.3d 1362 (2011).  If new and material evidence is received before a rating decision becomes final, the RO should issue a new rating decision that relates back to the original claim for purposes of preserving the initially assigned effective date and the application of the extant rating provisions.  See Young v. Shinseki, 22 Vet. App. 461, 474 (2009).

New and material evidence is evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  VA will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  "New and material evidence" has the same meaning with respect to finally adjudicated claims and pending claims.  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Board must address de novo whether new and material evidence was received within the one-year appeal period following the May 2010 rating decision.  The Board views the newly considered evidence to be new and material within the meaning of § 3.156.  The Veteran's May 2010 statement describes the specific circumstances in which he allegedly injured his hearing and knees during service and sought medical treatment for those injuries during service.  That context and detail was not available for the RO's consideration at the time of the May 2010 rating decision.  Because new and material evidence was submitted within one year of the May 2010 rating decision, the latter decision did not become final.  Therefore, the Veteran's appeal in this case is taken from the May 2010 rating decision, and there is no claim to be reopened.

A hearing before the Board was scheduled for June 12, 2017.  By a filing of May 2017, the Veteran notified VA of his inability to attend the hearing.  By a filing of September 2017, the Veteran withdrew his request for a Board hearing.

The Veteran did not appeal the RO's May 2010 denial of service connection for tinnitus.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of service connection for a right knee disorder, left knee disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current skull fracture disability is not shown.

2.  The Veteran's current bilateral Achilles tendon pain did not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A skull fracture disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  A bilateral Achilles tendon disability was not incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of May 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c), (d) (2017).

The evidence of record includes the Veteran's service treatment records, VA treatment records, and statements of the Veteran.  The Veteran underwent a VA examination for his feet and frostbite in February 2011.  The examination report is adequate as it reflects that the examiner examined the Veteran, reviewed his medical history and claims folder, documented any relevant disorders, and offered a rationale for the medical opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran argues that the February 2011 examination report is inadequate.  Specifically, the Veteran argues that the examiner lacked a basis upon which to state that a cold weather injury is not documented in the service treatment records, when many of those records are illegible.  See appellate brief of September 2017.  The Board notes a VA memorandum of April 2010 stating that the Veteran's separation documents were copied from microfiche, are of poor quality, and are the best obtainable.  In a May 2010 letter, the RO asked the Veteran to provide copies of any available treatment records in his possession relating to the claimed conditions.  In such circumstances, when it appears that the best available service treatment records are of record, the law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  It was not improper for the VA examiner to assess the content of the Veteran's service treatment records to the best of his ability.

The Veteran also argues that the February 2011 examiner made a speculative, conclusory statement in pointing out that Veteran alleges that his frostbite occurred "in North Carolina and not somewhere where they have a colder climate."  The Veteran argues that the statement, in addition to be being speculative and conclusory, reflects a dismissive attitude on the part of the examiner and not the fair, empathetic consideration that the Veteran should have been given.   Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  A medical report, however, must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  In this case, the comment as to the temperatures in North Carolina appears to have been only a marginal consideration in arriving at a negative nexus opinion.  The examiner offered several reasons, not only North Carolina temperatures, as to why he believed in-service frostbite of the Achilles tendons was unlikely.  Overall the report does not reflect dismissiveness in consideration of the Veteran's health condition and history, but rather fairness on the part of the examiner, as is required of all VA employees having contact with claimants.  See 38 C.F.R. § 4.23 (2017).

No VA examination was provided or opinion obtained with regard to the claim for service connection for a cracked skull.  A VA examination is not warranted because, as explained below, there is no competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, nor is there an indication that a current disorder or recurrent symptoms may be associated with active service or with a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection

Generally, service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection requires a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Cracked Skull

The Veteran alleges that he currently has a cracked skull that resulted from a physical altercation in October 1980 during service.  He states that he was court martialed for injuring a fellow service member in that fight, that the skull injury was not diagnosed at the time, and that the cracked skull is confirmed by x-rays in his VA treatment records.  See Veteran's filing of May 2010.  The Veteran has not cited any current symptoms associated with the alleged disability.

The Veteran's service treatment records do not document injuries from a fight.  Nor is there a record of any fight during service or resulting court martial.  A service treatment record of October 1980 notes that the Veteran was fit for pre-confinement at a camp correctional facility, and a service treatment record of January 1981 notes his permanent release from the correctional facility.  The Veteran's head was found to be normal in the separation examination report of March 1981.  No relevant symptoms were noted.

A VA treatment record of September 2004 notes that the Veteran had been recently struck by a car as a pedestrian, landed on the hood of the car with his face hitting the windshield, and currently had severe facial pain.  Upon general examination in January 2010, no head or skull symptoms were noted.  See VA treatment record of January 2010.  A VA treatment record of April 2010 lists four health problems, none of which relate to the head or skull.

As a layperson, the Veteran is competent to report that he was in a physical fight during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not competent, however, to diagnose a skull fracture, given the nature of the disability.  When considering whether lay evidence is competent the Board must determine on a case by case basis whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  No Jandreau exception applies here, as the Veteran is not competent to identify the medical condition, is not reporting a contemporaneous medical diagnosis, and is not describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent that the Veteran's reference to the confirmation of his cracked skull by VA treatment records can be construed as a report of a medical diagnosis, the Board finds that the assertion is outweighed by the fact that no such medical finding is indicated in the Veteran's actual VA treatment records.

Even assuming that the Veteran was involved in the physical altercation during service that he describes, the Board finds no competent evidence that the Veteran currently has a skull fracture, residuals of a skull fracture, or that a current skull fracture is related to an injury or disease incurred during active service.  With a preponderance of the evidence being against finding a head injury, including a skull fracture, the Board must conclude the Veteran does not currently have a skull disability, and the claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

Bilateral Achilles Tendon Disability, to Include as Due to Frostbite

The Veteran alleges that, during service in 1980, he slept in a defective sleeping bag in a truck on a cold night and, as a result, had stiff feet and could not walk on the following morning.  He further alleges that, upon reporting to sick bay, he was diagnosed as having frostbite in both Achilles tendons.  He alleges recurrent and worsening symptoms from that in-service injury to the present.  See Veteran's statement of May 2010.

No frostbite injury is noted in the Veteran's service treatment records.  A service treatment record of February 1981 notes the Veteran's report of pain around the Achilles tendon that began three days ago.  The assessment was Achilles tendonitis of both feet.  The record notes the Veteran's belief that the only time he could have injured his Achilles tendons was during a conditioning hike in February of 1981.  The Veteran's separation examination report of March 1981 indicates normal feet and lower extremities.  No relevant symptoms were noted.

A VA treatment record of January 2010 notes pain in the Achilles tendon bilaterally.  It is also noted, however, that the Veteran reported no pain currently.  The Veteran stated that he had had frostbite years ago in the Achilles tendons.

In March 2011, the Veteran underwent a VA "cold injury protocol" examination as to the bilateral feet and peripheral nerves.  The examiner noted the Veteran's account of having had frostbite in both heels in 1980 while sleeping outside in a jeep in North Carolina.  According to the Veteran, he was not treated at that time and was told merely to soak his feet.  The Veteran told the examiner that "things had been going well," but that over the past two years he had noticed increased pain in the back of his heels when outside.  The pain improved with the use of adequate boots and keeping his feet warm or in proper attire, he stated.  The Veteran reported having hypersensitivity to both cold and heat.  There was no report of peeling of the skin, color changes that occur in the feet, or problems around the toes.  The Veteran told the examiner that the problem was "all in the back of the heels around the Achilles tendon."

The examiner noted, as reflected in a service treatment record, the Veteran had been seen one time for Achilles tendinitis after a field march.  The examiner found no evidence of any cold injury in the service treatment records.  The examiner further remarked that the Veteran had not complained of Achilles tendinitis until recently, as reflected in his service medical records and claims file.

Upon examination, the Veteran had normal, pain-free range of motion of the bilateral ankles.  Strength was normal.  The Achilles tendons were "not terribly taut" and were completely not tender.  There was normal alignment of the Achilles tendons, and there was no abnormal weight-bearing or functional limitation.  The examiner noted no major functional impairment on stranding and walking, no pain on manipulation of the feet, and no effect on usual occupation.

The VA examiner's impression was mild Achilles tendinitis in the past that was currently asymptomatic.  In the examiner's opinion, it was less likely than not that the Veteran's current complaints are related to an in-service injury.  The stated basis for the opinion was that there was no evidence of frostbite in the service treatment records, that the frostbite was alleged to have occurred in North Carolina and not in a colder climate, that frostbite was unlikely to have affected the Achilles tendons only and not the toes, that the Veteran's medical records and claims file had been "very quiet until recently," and that the Veteran's physical examination was essentially benign.  See VA examination report of March 2011.

In its role as factfinder, the Board is obligated to determine whether lay evidence is credible.  In doing so, the Board may properly consider the inconsistency of statements, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is also competent to report that he was diagnosed with frostbite during service.  See 38 C.F.R. § 3.159(a)(1) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although competent in these respects, the Veteran is not credible due to his inconsistent reporting.  The Veteran reported no Achilles tendon symptoms when examined in March 1981 upon separation.  A VA treatment record of January 2010 reflects the Veteran's report that he was not currently experiencing pain in the Achilles tendons bilaterally.  Although the Veteran dates the onset of the injury to the night spent in the defective sleeping bag in 1980, he told a clinician in February 1981 that he had been having Achilles tendon pain for the past three days.  See service treatment record of February 1981.  The Veteran also told the March 2011 VA examiner that "things had been going well" and that he had noticed pain in the back of his heels when outside over the past two years.
In this case, the Veteran, as a layperson, is not competent to diagnose frostbite or an Achilles tendon disability caused by frostbite.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is also not competent to associate his Achilles tendon or other foot symptoms of today with the Achilles tendonitis noted during service or with a frostbite injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, because an Achilles tendon or frostbite disability is not a listed chronic disease, an analysis based on presumed service connection for a chronic disease is not warranted in this case.  See 38 U.S.C. § 1101 (2012); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2017).

No competent evidence links the Veteran's current Achilles tendon pain with the Achilles tendonitis noted during service in February 1981 or with an in-service frostbite injury in 1980.  On the basis of all the evidence, including the negative nexus opinion of the March 2011 VA examiner, the Board concludes that a preponderance of the evidence is against the claim.


ORDER

Service connection for a cracked skull is denied.

Service connection for frostbite, bilateral Achilles tendon is denied.


REMAND

Disabilities of Right Knee and Left Knee

In November 2009, the Veteran filed a service-connection claim for a bilateral knee disability.  The Veteran underwent a VA examination in April 2010 for both knees.  The findings for both knees were the same in relation to criteria such as range of motion, instability, pain, weakness, flare-ups, etc.  The examiner's impression was normal right and left knees.  Although the report's findings drew no distinction between the left knee and right knee in terms of disability, the examiner's negative nexus opinion referenced the Veteran's left knee pain only.  The stated medical opinion was that "it is less likely than not (less than a 50% probability) that the veteran's left knee arthralgia was related to his history of knee pain in the military service in 1979."  No rationale for the opinion was offered.

A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the April 2010 VA examiner did not offer a nexus opinion as to both knees and did not provide a rationale for the opinion, the Board will remand for a new VA examination of the Veteran's knees.  See 38 C.F.R. §§ 19.9(a) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Bilateral Hearing Loss

In November 2009, the Veteran filed a service-connection claim for bilateral hearing loss.  A VA treatment record of April 2010 notes bilateral sensorineural hearing loss.

The Veteran alleges that he was exposed to harmful noise without hearing protection during service.  See May 2010 statement of the Veteran; February 2010 VA treatment record.  The Veteran's Form DD 214 indicates that his specialty was rifleman and that he earned the rifle sharpshooter badge.  The Veteran's service treatment records do not document complaints or treatment of hearing loss.  The Veteran's separation examination report of March 1981 shows a hearing threshold of 35 decibels at 4000 Hertz.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley at 159.

No VA examination has been provided to the Veteran with respect to his hearing loss claim.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board determines that, under the standard of McLendon, a VA medical examination is required in this case.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to secure any outstanding treatment records relating to the Veteran's hearing and knees.  All records/responses received must be associated with the claims file.  

2. Schedule the Veteran for a VA medical examination with a qualified VA examiner as to the Veteran's knees.  The virtual claims file must be made available for review by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has had a disability of the left and/or right knee at any time since the filing of his claim in November 2009 that is related to his active service.

A rationale is required for all opinions expressed.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA audiological examination with a qualified examiner.  The virtual claims folder must be made available to the examiner for review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran has had a hearing loss disability at any time since the filing of his claim in November 2009 that is related to his active service.

The examiner should consider whether there is a medically sound basis for attributing a hearing disability of the Veteran to an event(s) during service, regardless of whether hearing loss is documented in the Veteran's service treatment records.

A rationale must be provided for any opinion expressed.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above action and any other appropriate development, readjudicate the claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has been given the requisite opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


